United States Court of Appeals
                        For the First Circuit


Nos. 04-1374
     04-1390
     04-1418

 LEISA YOUNG, in her capacity as Administratrix of the Estate of
                        Cornel Young, Jr.,

                Plaintiff, Appellant, Cross-Appellee,

                                  v.

     CITY OF PROVIDENCE by and through its treasurer, Stephen
    Napolitano; URBANO PRIGNANO, JR., individually and in his
     official capacity as Providence Chief of Police; RICHARD
  SULLIVAN, individually; JOHN RYAN, individually; and KENNETH
                       COHEN, individually,

               Defendants, Appellees, Cross-Appellants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND

               [Hon. Mary M. Lisi, U.S. District Judge]


                               Before

                         Boudin, Chief Judge,
                  Lynch and Lipez, Circuit Judges.




     Barry Scheck, with whom Nick Brustin, Cochran Neufeld &
Scheck, LLP, David T. Goldberg, The Law Offices of David T.
Goldberg, Robert B. Mann, and Mann & Mitchell were on brief, for
plaintiff, appellant, cross-appellee Leisa Young.
     Kevin F. McHugh, Assistant City Solicitor, Providence Law
Department, with whom Joseph M. Fernandez, City Solicitor,
Providence Law Department, and Caroline Cole Cornwell, Assistant
City Solicitor, Providence Law Department, were on brief, for
defendants, appellees, cross-appellants City of Providence, Urbano
Prignano, Jr., and Richard Sullivan.
     Michael J. Colucci, with whom Olenn & Penza, LLP was on brief,
for defendants, appellees, cross-appellants John Ryan and Kenneth
Cohen.
     Peter T. Barbur and Cravath, Swaine, & Moore, LLP on brief for
National Association of Black Law Enforcement Officers, Inc. and
the Rhode Island Minority Police Association, Inc., amici curiae.
     John W. Dineen and Yesser Glasson & Dineen on brief for Rhode
Island Affiliate, American Civil Liberties Union, amicus curiae.
     Norman J. Chachkin, Theodore M. Shaw, and Miriam Gohara on
brief for NAACP Legal Defense and Educational Fund, Inc., amicus
curiae.




                          April 11, 2005
            LYNCH, Circuit Judge.           In January 2000, two on-duty

Providence, Rhode Island, police officers, Michael Solitro and

Carlos Saraiva, while responding to a call, shot and killed an off-

duty Providence police officer, Cornel Young ("Cornel"), who was

attempting to respond to the same incident under a city policy (the

"always armed/always on-duty" policy) that required him to act

despite being off-duty and out of uniform.                   The two on-duty

officers, who are white, apparently mistook Cornel, an African-

American, for a threat.

            Cornel's mother, Leisa Young ("Young"), filed suit in

federal court, as administratrix of her son's estate, against

Solitro and Saraiva for use of excessive force during the course of

a seizure in violation of the Fourth Amendment to the United States

Constitution; she later dismissed these officers as parties to the

case but sought to hold others liable for the shooting.            Young sued

the City of Providence and various Providence Police Department

("PPD")   supervisors,     alleging    that   they    were   responsible    for

Solitro's and Saraiva's underlying excessive force violation due to

their deficient training, hiring, and discipline of these two

officers.

            After the first phase of a bifurcated trial, the jury

found that Officer Solitro, but not Officer Saraiva, had violated

Cornel's constitutional rights by using excessive force against

him.      The   district   court   then     granted   summary    judgment    to


                                      -3-
Providence and the supervisors, holding that there was insufficient

evidence        that   these    defendants       a)    caused      the    underlying

constitutional violation by Solitro and b) possessed the requisite

level of fault (deliberate indifference) to allow the case to go to

a jury.    Young appealed; certain defendants cross-appealed.

               After a thorough review of the evidence, we affirm the

district court in part and reverse in part.                   The jury verdict in

the first phase of the case -- finding that Solitro, but not

Saraiva, violated Cornel's constitutional rights -- stands against

challenges from both sides.             We also affirm the district court's

grant     of    summary    judgment     against       Young   on    a    claim    that

Providence's screening of Solitro before hiring him constituted

deliberate indifference by the City to Cornel's constitutional

rights (the "hiring claim"). We explain the exceptional difficulty

in bringing this sort of hiring claim against the City, in light of

Board of the County Commissioners of Bryan County v. Brown, 520

U.S. 397 (1997), because of the difficulty of showing a causal link

between        decisions   to    hire    police       officers     and    subsequent

constitutional violations by those officers.

               However, we reverse the district court's grant of summary

judgment for the City on a claim that it is responsible for

inadequately training Solitro on how to avoid on-duty/off-duty

misidentifications         in   light    of    the    department's       policy   that

officers are always armed, and always on-duty.                   In Brown and City


                                         -4-
of Canton v. Harris, 489 U.S. 378 (1989), the Supreme Court

recognized that failure to train in a specific area -- such as

avoiding on-duty/off-duty misidentifications of fellow officers --

may   have   a   more      demonstrable         causal   link   to    a    subsequent

constitutional violation by a police officer than the hiring of

that officer. It is plaintiff's burden to make that demonstration.

We    hold   that     there    is     enough     evidence    that    the    City     was

deliberately indifferent in its training and lack of protocols in

this area     and     that    the     training    deficiencies      and    absence    of

protocols were causally linked to Solitro's use of excessive force

against Young that a reasonable jury could find in Young's favor on

this training and lack of protocol claim (the "training claim").

A jury could also rationally conclude in defendant's favor, but

that is not the test on summary judgment.                   The error by the court

lay in taking the case away from the jury.                    Finally, we remand,

without discussion, claims against various supervisors to the

district court for consideration in light of our disposition of the

training and hiring claims against the City.

             Our decision results in a remand for jury trial on

Young's claim that the City violated 42 U.S.C. § 1983 by failing to

adequately train Solitro on issues relating to on-duty/off-duty

interactions     in    a     manner    that    was   both    causally      related    to

Solitro's     deprivation       of     Cornel's      constitutional        rights    and

deliberately indifferent to those constitutional rights.


                                          -5-
                                      I.

           Young filed suit in federal court on June 7, 2001; an

amended complaint was filed on December 16, 2002. She asserted (1)

42 U.S.C. § 1983 claims against Solitro and Saraiva for excessive

force under the Fourth Amendment to the United States Constitution;

(2) § 1983 claims against the City of Providence under Monell v.

Department of Social Services, 436 U.S. 658 (1978), for failure to

train Solitro, Saraiva, and Cornel, failure to discipline Saraiva

after an earlier incident, and the hiring of Solitro;1 (3) § 1983

supervisory liability claims against Urbano Prignano, Jr., Richard

Sullivan, John Ryan, Kenneth Cohen, and Saraiva in their personal

capacities; and (4) pendent state law claims against Solitro,

Saraiva,   Prignano,      Sullivan,    Ryan,   Cohen,   and      the   City   of

Providence.     We describe later the titles and roles of each of

these individual defendants.

           On January 24, 2003, defendants Prignano and Sullivan

moved for summary judgment on the merits of the supervisory claims

against them.    This initial motion was granted in part and denied

in part on May 30, 2003.     The district court held that Sullivan was

entitled   to   summary    judgment    on   claims   that   he    inadequately


     1
      Plaintiff also alleged a Monell claim against Urbano
Prignano, Jr., in his official capacity as allegedly being final
policymaker for the City; the district court considered this claim
as functionally identical to the claims against the City and did
not otherwise treat it. See Young v. City of Providence, 301 F.
Supp. 2d 163, 173 n.12 (D.R.I. 2004).     This claim has not been
raised by any party on appeal and we do not discuss it.

                                      -6-
investigated an incident involving Solitro's assault of a minority

officer when hiring Solitro and that he failed to discipline

Saraiva after a prior shooting.        Other claims against Sullivan

connected with the hiring of Solitro, however, could go forward,

and hiring, training, and disciplinary claims against Prignano also

survived.    Regarding the training claim, the court noted that

plaintiff's evidence suggested that "the department lacked policies

concerning the manner in which off-duty officers were to identify

themselves or to initiate action" and that "at best, only minimal

off-duty response training was provided at the police academy."2

Some additional evidence was taken between the date of this order

and the subsequent final order where the district court granted

summary judgment for all municipal and supervisory defendants.

            Solitro and Saraiva moved for summary judgment as to the

claims against them on March 12, 2003.     The district court granted

this motion in part and denied it in part on July 1, 2003.       The

court held that the excessive force claims against the two officers



     2
      The court correctly rejected Prignano's attempt to avoid
supervisory liability by stating that he was not a final, official
municipal policymaker under Monell, 436 U.S. at 690 n.55, as the
court noted that this was irrelevant for purposes of supervisory
liability against Prignano in his personal capacity.
     The court also refused to entertain Prignano and Sullivan's
asserted qualified immunity defense.      The court stated that
Prignano and Sullivan did not make any effort to argue the various
prongs of qualified immunity analysis (particularly whether the
right they allegedly violated was clearly established and whether
their conduct was objectively reasonable), and in truth were
relying solely on the merits.

                                 -7-
survived summary judgment, particularly given that there were

factual disputes surrounding how Cornel was holding his gun and

whether he verbally identified himself as an officer in Solitro and

Saraiva's presence.

           On August 13, 2003, Solitro and Saraiva moved for a

separate trial pursuant to Fed. R. Civ. P. 42(b), seeking to have

the claims against them severed from the claims against the other

defendants.       On September 12, 2003, the court granted Young's

motion to voluntarily dismiss Solitro and Saraiva as defendants

from the case, in return for Saraiva and Solitro dropping their

motion to bifurcate the trial.          However, the other defendants had

meanwhile joined the motion for a bifurcated trial, and the court

granted   their    motion   on   the   same   day.   The   court   correctly

interpreted the case law as stating that even without Solitro and

Saraiva in the case as defendants, any liability against the City

and the supervisory defendants would need to be conditioned on a

finding that at least one of the officers (Solitro or Saraiva)

violated Cornel's underlying constitutional right to be free of

excessive force during the course of a seizure.            Thus, the court

ruled that the trial would proceed in two phases: phase one would

determine whether Solitro and/or Saraiva had violated Cornel's

constitutional rights, and, if the answer on phase one were yes for

at least one of the officers, phase two would determine whether




                                       -8-
there was any basis for holding Providence and/or the supervisory

defendants liable for this constitutional violation.

          Phase one of the jury trial commenced on October 8, 2003,

and lasted about three weeks.   Plaintiff presented testimony from

Solitro and Saraiva, several civilian witnesses from the night of

the shooting (January 28, 2000), and Dr. James Fyfe, an expert on

police tactics, who offered expert testimony that both Solitro's

leaving cover behind the police cruiser and Saraiva's failure to

instruct him to maintain cover were contrary to accepted police

standards in a situation like the one at issue because those

actions substantially raised the risk that police officers would

either be shot or would need to shoot others.   Fyfe's testimony on

cover was admitted over the objections of the defendants. The jury

instructions included an instruction that "[i]n considering whether

Solitro and/or Saraiva acted reasonably, you may . . . consider the

events leading up to the shooting."      On October 31, the jury

returned a special verdict, finding by a preponderance of the

evidence that Solitro shot Cornel in violation of the latter's

constitutional rights, but that Saraiva did not do so.

          As we explain in our companion opinion in Scheck v. City

of Providence, No. 04-1334, issued this same day, the pro hac vice

status of two members of plaintiff's three-person legal team,

including lead counsel Barry Scheck, was revoked mid-trial (at the

end of the day on October 17), and the third member was forced to


                                -9-
conduct much of the trial alone.         See Young v. City of Providence,

301 F. Supp. 2d 187, 194-95 (D.R.I. 2004).           At the conclusion of

the trial, all three members of the team were found to have

violated Fed. R. Civ. P. 11, and Scheck was publicly censured.             See

id. at 198-99.

            At the conclusion of Young's presentation of her case and

again after the close of all evidence, the defendants moved for

judgment as a matter of law under Fed. R. Civ. P. 50.           See Young v.

City of Providence, 301 F. Supp. 2d 163, 168 (D.R.I. 2004).                The

court heard argument on these motions on November 3, 2003, along

with argument on a motion for summary judgment that had been filed

by Providence, Ryan, and Cohen in June 2003 but never decided by

the court and held in abeyance pending completion of phase one.

See id. at 169.       On November 5 (embodied in a written order dated

February 11, 2004), the court denied defendants' Rule 50 motions,

granted summary judgment for Providence, Ryan, and Cohen on the

municipal    and   supervisory    liability    claims,    and   sua    sponte

reconsidered its May 30, 2003 order denying summary judgment and

granted     summary    judgment   to    Prignano   and   Sullivan     on   the

supervisory claims against those officers.           See Young v. City of

Providence, 301 F. Supp. 2d 163, 170 (D.R.I. 2004).3


     3
      We note that the court's February 11, 2004 written order also
granted judgment on the pleadings and summary judgment in favor of
defendants on all of Young's various pendant state law claims. See
id. at 184-87. Young has not appealed the judgment on these state
law claims to us, and any challenge to the dismissal of these state

                                       -10-
          The court held that municipal and supervisory claims

based on the failure to discipline and train Saraiva must fail,

given that Saraiva himself was not found to have violated Cornel's

constitutional rights.   See id. at 173.   Moreover, the court held

that any evidence that the City had failed to train Cornel to deal

with off-duty situations was irrelevant, given that Cornel had no

constitutional right to training.      See id. at 182.   The claim

against Providence based on failure to train Solitro failed to

survive summary judgment for three reasons: 1) there was inadequate

specific evidence that the training program was deficient, 2) there

was insufficient evidence of deliberate indifference, and 3) there

was insufficient evidence of causation.    See id. at 177-78.   The

court relied on the training outlined in deposition by Steven

Melaragno and Robert Boehm, two officers who ran the firing range

for PPD recruits, as evidence that the City did provide training on

issues relating to off-duty/on-duty interactions.   See id. at 176-

77.   The court held that the report submitted by Dr. James Fyfe,

plaintiff's expert witness on police training, was unsworn, and

thus should not be considered; at any rate, even if it were

considered, it was merely "conclusory" and "not of sufficient

evidentiary quality."    Id. at 177.

          The court held that the claim against Providence for

deficient hiring procedures in the hiring of Solitro also failed to


law claims has been waived.

                                -11-
survive the high standards set out for such claims in Board of

County Commissioners of Bryan County v. Brown, 520 U.S. 397 (1997).

Solitro's use of force, the court held, was not a plainly obvious

consequence of his hiring as an officer.             See Young, 301 F. Supp.

2d at 179-81. Finally, the supervisory claims against Ryan, Cohen,

Prignano,      and   Sullivan   failed     because    Young's     theories   of

supervisory liability were factually and legally indistinguishable

from her theories of municipal liability against Providence.                 See

id. at 183-84.       Although Prignano and Sullivan did not file for

reconsideration of the earlier denial of summary judgment on their

claims, the court sua sponte granted them summary judgment based on

the factual and legally indistinguishability of the claims made

against them from the claims made against Providence.4

              Final judgment in favor of defendants entered on February

12, 2004, and Young filed her appeal on March 10.               She appeals the

grant    of   summary   judgment   against    her    on   the    municipal   and

supervisory claims that she has raised.         She argues that there was


     4
      Young takes issue with the procedural fairness of the sua
sponte grant of summary judgment in favor of Sullivan and Prignano.
There are two responses.     First, if this lack of notice had
precluded Young from addressing all the evidence as to the
liability of Sullivan and Prignano, we would be more sympathetic.
But that was not the situation here.       Young was on notice of
Providence's motion, and had every incentive to present her best
case in opposition to summary judgment.      Sua sponte grants of
summary judgment are allowable so long as the losing party was on
notice that she had to come forward with all of her evidence.
Celotex Corp. v. Catrett, 477 U.S. 317, 326 (1986).     Second, the
record is fixed and our review of that record is de novo, so there
is no harm in any event.

                                    -12-
sufficient evidence for the training claims and hiring claims

against Providence and the relevant supervisory defendants to go

forward to trial.   She also argues that because her lead counsel

was removed mid-trial, the adverse jury finding that Saraiva did

not violate Cornel's constitutional rights in phase one ought be

vacated.    Providence, Ryan, Cohen, Prignano, and Sullivan all

cross-appealed, challenging the admission of certain evidence in

the phase one trial against Solitro, and asking that the jury

finding that Solitro violated Cornel's constitutional rights be

overturned.   The individual supervisory defendants (Ryan, Cohen,

Prignano, and Sullivan) also ask for qualified immunity, even

should the claims against the City go forward.

                              II.

A. Facts as to Phase One: The Verdict on the Underlying Excessive
   Force Claim

           We consider the evidence introduced at phase one of the

trial in favor of the jury's verdict that Solitro violated Cornel's

Fourth Amendment rights by using excessive force against him during

the course of a seizure, and draw all inferences and resolve all

credibility disputes in that direction.    See Lubetzky v. United

States, 393 F.3d 76, 79 (1st Cir. 2004).

           On the early morning of January 28, 2000, at 1:43 a.m.,

on-duty PPD officers Solitro and Saraiva, who were on patrol in a

police cruiser together, responded to a dispatch call reporting a

disturbance at Fidas Restaurant in Providence.    The dispatch was

                               -13-
for "females fighting at Fidas" and was designated a Code 2 call;

Code 2 meant an "urgent" call and represented the middle range of

urgency in the PPD's dispatch system, between a Code 1 call, which

represented an "emergency" call and Code 3, which represented a

"routine" call.       Solitro was an eight-day rookie on the force;

Saraiva was a three-year veteran and was informally acting as

Solitro's training officer.

            As the officers drove up to the restaurant in their

patrol car, they saw a man (later identified as Aldrin Diaz)

running towards the door of a Chevrolet Camaro, which he then

entered.    After the police had pulled up about 8 to 12 feet from

the Camaro and while they were still in the police cruiser, Solitro

and Saraiva saw Diaz pointing a gun out the window of the Camaro;

Solitro then said "gun" to Saraiva.        That was the only word the two

officers exchanged during the entire incident. Saraiva and Solitro

got out of their car; Saraiva took cover behind some poles while

Solitro took cover behind the engine block and front wheel of the

police     cruiser.      Both   officers     yelled   commands   at   Diaz

simultaneously: they told him to drop the gun and to get out of the

car.   The officers could see that Diaz no longer had the gun in his

hands and was starting to get out of the car by the time that the

officers saw Cornel.

            Saraiva never moved from his position until the end of

the incident.    Solitro, after a few seconds in a position of cover


                                  -14-
behind the cruiser, left this position of cover and walked into an

open spot directly in front of the Camaro.   He stated that he did

this because his cover behind the patrol car was imperfect, because

he wanted to get a better look at the Camaro, because he wanted to

make a rapid arrest of Diaz, and because he wanted to keep Diaz

guessing. Plaintiff's expert witness, Dr. James Fyfe, an expert on

police tactics, testified that Solitro's leaving of cover was

"inconsistent with accepted police practices" because it made

Solitro far more vulnerable and therefore made it more likely that

deadly force would have to be used by Solitro and Saraiva in order

to defend Solitro.

           Meanwhile, Cornel, an off-duty PPD officer, had been

inside the restaurant as a customer.    Civilian witnesses located

inside the restaurant testified that they saw Cornel run through

the restaurant at around the time the police arrived, yelling

"police, police" or "police, get out of the way" very loudly.   They

saw him run through the doors of the restaurant as he continued to

yell "police," and then heard him yell, "freeze."   Cornel left the

restaurant within a few seconds of the arrival of Solitro and

Saraiva.   A jury could easily find that Cornel was acting pursuant

to the always armed/always on-duty policy of the PPD.

           Diaz, the man who had dropped the gun at police command,

was located outside the restaurant at the time.   He testified that

he saw Cornel walk out of the restaurant holding his gun and scream


                               -15-
"freeze."       Diaz stated that he could tell that Cornel was a police

officer, from his verbal command, his body language, and his

demeanor.       There was then some movement by someone at the scene.

Diaz stated that Cornel made a quarter turn and faced Diaz, but

Cornel's gun was pointing at an angle downwards in front of Cornel

and not towards Diaz or anyone else.           Diaz also stated that Cornel

was screaming other verbal commands during and after the quarter

turn, but Diaz was not paying attention and did not understand

them.

               Joseph Hayman, another civilian witness located outside

the restaurant        who    was   involved   in   the   altercation   that     had

prompted the initial dispatch call, testified as well that he heard

Cornel yell "freeze"; Hayman then turned to look at Cornel. Hayman

testified that upon hearing this command, he figured the speaker

was a cop, given the tone of the voice, and he responded to the

command by putting his hands up.           He further testified that Cornel

was holding his gun with two hands, as a police officer would,

rather than sideways with one hand (a technique called "gangster-

style" by some of the witnesses).              Hayman, like Diaz, testified

that       Cornel   turned   but   never   began   to    approach   Diaz   or   the

officers.5


       5
      There were disputes of fact on virtually all of the critical
points testified to by Diaz, Hayman, and the witnesses inside
Fidas. For example, Solitro and Saraiva testified that they never
heard Cornel say anything, and Saraiva further testified that
Cornel was deliberately walking towards Diaz and Solitro and that

                                       -16-
            A witness inside Fidas testified that he heard the shots

that killed Cornel being fired only "[a] second" after Cornel had

left the restaurant; he referred to the timing of the shots after

Cornel had left the restaurant as "instant."     Diaz testified that

Cornel was shot a "couple of seconds" after he made the quarter

turn.   Hayman agreed that Cornel was shot immediately after he

began to turn.

            Saraiva and Solitro both testified that they both yelled,

simultaneously, "drop the gun" or "drop it" more than once.    It is

undisputed that they never prefaced their commands with the word

"police."   Then, both officers shot Cornel multiple times, killing

him: Saraiva and Solitro testified that Saraiva shot first, and

Solitro shot immediately thereafter.     Diaz testified:

            [The two officers were] shooting and screaming
            at the same time . . . . And . . . Solitro,
            he's like hysterical moving. . . . [H]e was
            like running in place like.      His feet was
            moving, and he's shooting and he's like
            shooting with both hands, one hand. And he's
            just freaking out, screaming out at the top of
            his head.

            The jury found Solitro, but not Saraiva, to have violated

Cornel's constitutional rights.




his gun was aimed at Diaz, not down towards the ground. Further,
Saraiva testified that Cornel was holding the gun with one hand,
sideways. These disputes of fact, of course, were for the jury to
resolve.

                                 -17-
B. Facts as to Phase Two: Liability of the City and Supervisory
   Defendants

              Because phase two was decided as a pre-trial summary

judgment motion filed by the defendants, we recount the facts in

the   light    most   favorable   to   Young,   drawing   all   reasonable

inferences in her favor.     See Noviello v. City of Boston, 398 F.3d

76, 81-82 (1st Cir. 2005).

Structure of Authority

              The Providence Commissioner of Public Safety (who also

headed the fire department) was the head of the PPD.                  John

Partington, a civilian, held that position for the relevant periods

in this case. The Commissioner is statutorily "responsible for the

administration and discipline of the police department" and has

              authority to make all rules and regulations
              necessary for the efficiency, management and
              direction of the police department.     Said
              rules shall provide for the qualification,
              appointment, removal, organization, powers,
              duties, discipline and control of members of
              the police department . . . .

Providence City Charter § 1001(a). The PPD chief of police, Urbano

Prignano, Jr., during the relevant periods for this case, was

appointed by the Commissioner and served at his direction.           Id.

Lack of Specific Protocols and Training

              Young argues that Solitro and Saraiva's excessive force

against Cornel was caused by a lack of training provided by the

City and certain supervisors who have been named as defendants --

Prignano, the PPD Chief of Police at all times when Solitro,

                                   -18-
Saraiva, and Cornel were on the force; John Ryan, the head of the

training academy     when   Saraiva   and   Cornel   attended   it   as   new

recruits, and Kenneth Cohen, the head of the training academy when

Solitro attended it as a new recruit. Specifically, plaintiff

argues that given the City's always armed/always on-duty policy,

which was known to be a dangerous policy, the PPD was required to

have protocols and give training on various aspects of the policy,

particularly the issue of avoiding misidentification of off-duty

officers.6

             The always armed/always on-duty policy as it existed at

the time of Cornel's shooting stated as follows:

             Except when on annual leave, a member shall be
             armed at all times while off duty . . . .
             A member shall act in his official capacity if
             he becomes aware of an incident which requires
             immediate police action and time is of the
             essence to safeguard life or property. While
             off duty, a member who takes police action . .
             . shall be considered to be in an on-duty
             status . . . .
             Should an off-duty member become aware of an
             incident which requires police action, and
             life or property is not endangered, he shall
             report the incident to the appropriate . . .
             agency for action.

PPD Regs. §§ 202.1, 202.2. The relevant regulations further stated

as follows:

             Duty status -- Although certain workday hours
             are allotted to every member of the force for
             the performance of specific workday duties, a


     6
      Young has made no argument that the City failed to train on
issues of cover.

                                  -19-
            member of the force shall be in an "on duty"
            status at all times for the preservation of
            the peace and the protection of life, liberty
            or property.   A member shall be prepared at
            all times and under all circumstances to
            perform immediately a police duty whether or
            not the member is in uniform or off workday
            duty whenever the member is cognizant of a
            need for police.

PPD Regs. § 201.3.

            Defendants, as evidence that the PPD did provide training

on off-duty/on-duty interaction issues relevant to the always

armed/always on-duty policy, relied heavily on the deposition

testimony of Steven Melaragno and Robert Boehm to the effect that

some form    of   training   was   provided,   even   if   not   necessarily

directly on the hazards of the policy.         Melaragno was in charge of

firearms training at the training academy's firing range for new

recruits and for current officers (who go through periodic "in

service" training); Boehm worked under Melaragno at the range.

Melaragno stated that both in-service and new recruit training

would include paintball "simunition" scenarios, and the goal of the

training was to gauge the training officer's response whether to

shoot or hold fire.    Training would include multiple scenarios, at

least one of which would be a no-shoot situation: this no-shoot

situation might, but need not, involve an off-duty officer as the

potential target (it could also include an innocent bystander, like

a store owner).




                                    -20-
            Melaragno also stated that training included a Range 2000

video    simulator,    which   would   confront   officers   with   virtual

scenarios.     Officers injected into a troublesome situation (say a

vehicle stop or an injured officer) would determine which commands

to give and which tactics to use; if they made certain choices,

shooting might be required.      Melaragno was uncertain if any of the

five or six Range 2000 scenarios specifically dealt with situations

involving off-duty officers, although they certainly did deal with

other types of no-shoot situations.7       Partington, the Commissioner

of the PPD during the relevant period, testified that in his view,

Range 2000 did not specifically deal with the problem of "friendly

fire" due to off-duty misidentifications.

             Melaragno testified more generally that new recruits are

taught that when taking action off-duty, they always need to

identify themselves by displaying their badge and firearm, and

calling out that they are "on the job."       He testified that some of

this training occurred at the firing range, but some occurred in

classroom training that was provided in conjunction with firing

range training.       Melaragno testified initially in his deposition

that this off-duty classroom training was integrated into a series



     7
      Melaragno stated that there were some static targets a few
minutes before the video scenarios began, which were used as warmup
for the officers.    These included plainclothes officers wearing
badges along with hostile targets and bull's eyes, but Melaragno
said that he "really d[id not] consider them" since they were
static.

                                   -21-
of seven lectures on officer survival (the lectures were on issues

like cover).    However, he testified later in the same deposition

that there was a separate, eighth lecture on off-duty issues.

Boehm told a grand jury investigating the Cornel shooting that

officers were never "directly" taught that they needed to display

their badge with their gun when taking action off-duty; this is

something they would pick up "inferentially" from other training,

such as the paper cutout training described below.

           Boehm stated at his deposition that there were several

hours of training at the academy for new recruits at a live firing

range involving paper cutouts -- the officers once again had to

decide whether to shoot or not.          Some of these cutouts were dressed

up like plainclothes officers with badges.            Further, all recruits

went to Camp Varnum, a training facility that was set up like a

small city: recruits, who played on-duty officers, responded to

fake dispatch calls where scenarios played out.             Five or six of

these scenarios involved off-duty officers (never played by the

recruits) who were jumping out of cars quickly, moving quickly to

get their badges, or running into situations where police were

investigating suspicious persons.           The recruits' reactions to the

unexpected emergence of off-duty officers were critiqued with an

instructor after each scenario had been completed.

           Still, the testimony of Melaragno and Boehm was disputed.

There   were   two   themes   to   the    factual   disputes.   First,   the


                                    -22-
testimony of Melaragno and Boehm as to off-duty training was not

documented in any form, as might be expected had it occurred.

Second, other witnesses testified that no pertinent training took

place.

          Both Melaragno and defendant Ryan, head of the PPD police

training academy for several years, agreed that it was essential to

document training,    and    both   stated   that    there    was,   in   fact,

substantial documentation of other aspects of training.              Melaragno

stated that the training scenarios described were not documented

because of an "oversight"; he admitted that this violated the basic

pro-documentation policy of the academy.            He also testified that

documentation   of    classroom       training       on      on-duty/off-duty

interactions, along with other material from that piece of the

curriculum (officer survival week), had simply been lost.

          Further, Ryan testified at deposition inconsistently with

the testimony of Melaragno and Boehm, as did other witnesses. Ryan

testified that the only kind of academy training on on-duty/off-

duty interactions that he knew about was his own class on civil

liability training: he taught officers that because of possible

exposure to liability, it was better if they did not take police

action off-duty (in express contravention of the department's

written policy).     He emphasized that this training focused on

liability concerns and did not discuss safety.            He stated that he

would know   about   any    other   training   on   off-duty     issues    that


                                    -23-
occurred at the academy, except for training on internal affairs by

a Sergeant Bennett (on avoiding misconduct by drinking too much

off-duty, etc.) and training on firearms by Melaragno.                He stated

further that he would know about any "substantial training" by

Melaragno on on-duty/off-duty interactions and misidentifications,

and he did not know of any.

          Defendant Cohen, who was head of the academy when Solitro

attended, testified that he did not know one way or the other

whether training on on-duty/off-duty interactions existed.

          One PPD police officer, Shane Romano, recalled that there

was no training on officers identifying themselves while off-duty.

Another   officer,    Greg    Small,   mentioned      Range    2000    training

regarding off-duty altercations.           Solitro, when asked whether he

had any training on on-duty/off-duty identification issues, also

cited some Range 2000 training that he had while at the academy.

He recalled no other specific training on off-duty issues, although

he agreed that "[t]here may have been some off-duty issues raised

here and there in terms of questions and answers but no [specific]

course on it."       Saraiva recalled some training involving paper

cutouts that represented off-duty officers at the range; he noted

that this involved no interaction with off-duty officers.

           Prignano,    the   PPD   police    chief   during    the    relevant

period, stated that in his view, off-duty officers are taught at

the academy to identify themselves by showing their badge, but at


                                    -24-
any rate, this identification protocol is "common sense," and

"[you] can't teach common sense."8             Chief Prignano's testimony

could be understood to mean that there was no pertinent training

because no training was needed, as identification issues were

simply a matter of common sense.

Necessity of Specific Protocols and Training

                Commissioner Partington agreed with the assessment of

plaintiff's expert, Dr. James Fyfe, that "off-duty encounters, and

the risk they might be interrupted by on-duty police, are a well-

recognized hazard of urban policing for which officers must be

carefully schooled by policy and training."             He agreed with Fyfe

that       an   always   armed/always     on-duty   policy   was   inherently

dangerous, and that given the department's always armed/always on-

duty policy, specific training and a protocol were necessary to

avoid friendly fire shootings of off-duty officers.                He further

agreed with Fyfe that "[w]here such training and policy do not

exist, it can be expected that off-duty officers will intervene

unwisely, that on-duty officers will mistake them for suspects, and

that unnecessary blood will be shed by the public and by officers."

                More specifically, Commissioner Partington testified that

interactions between on-duty and off-duty officers were very high

stress situations, and training was needed for the very high stress


       8
      Despite Prignano's belief, there was evidence that certain
officers did not understand that department policy required them to
carry their badges with them while off-duty.

                                        -25-
situations that officers face, since officers tend to fall back on

their training in these situations.         Partington agreed with Fyfe

that training on off-duty/on-duty misidentification must, inter

alia,   "[p]rovide    instruction     on   the    risks    associated     with

encountering other law enforcement personnel while taking off-duty

action" and "[s]ensitize officers to the possibility that, while

taking on-duty action, they may encounter off-duty personnel." Yet

Partington testified that the only PPD training on off-duty/on-duty

interactions he was aware of was that an officer should not get

involved while off-duty unless a situation is life threatening

(which is contrary to the language of the policy and the testimony

of many other witnesses).     He testified that the PPD also offered

Range 2000 training, but admitted that, in his view, this did not

"deal[] with the problem of friendly fire incidents."

            Melaragno also emphasized the need for particularized

training    on   on-duty/off-duty    interactions.         Melaragno     stated

similarly   that   on-duty/off-duty    interactions       were   high    stress

situations, and even though the correct actions might seem like

common sense, training was required because "under periods of high

stress sometimes you need to make sure someone understands what

they need to do."    Melaragno further stressed the very substantial

potential    for   tragic   consequences    (as    in     this   case)    if   a

misidentification occurs.     Boehm testified that given the severity

of a friendly fire incident, he knew that the department had to


                                    -26-
train to avoid such an incident despite the lack of prior friendly

fire shootings in the City.

             Plaintiff presented numerous reports from police officers

of past misidentifications of off-duty personnel in Providence,

particularly    involving   minority   officers,   and   thus,   presented

evidence that the department was on notice of a misidentification

problem.     Indeed, both Cornel and his police officer father had

been the subject of misidentifications in the past.        None of these

earlier incidents had a violent or tragic outcome.

             Plaintiff's expert, Dr. James Fyfe, wrote a report for

this case based on his understanding of standard police practice

and his research into other friendly fire shootings.         Fyfe is the

Deputy Commissioner for Training of the New York City Police

Department and an authority on police tactics and training, with a

doctorate in criminal justice from the State University of New York

at Albany.    He has reviewed more than 10,000 police shootings over

the course of his career.     Fyfe wrote that always armed/always on-

duty policies such as the PPD policy at issue here were well-known

to carry a high risk of "fatal consequences for off-duty officers,"

largely because "minimally competent police administrators have

long recognized that there is a great distinction between officers'

capacity to act forcibly while on-duty and their ability to do so

off-duty."     Thus, always armed/always on-duty policies "must be

accompanied by training such as that described in [his research],


                                  -27-
and that specifies a protocol designed to avoid apparent friendly

fire tragedies such as occurred in this case."         Absent such

training, it can be expected that on-duty officers will mistake

off-duty officers attempting to intervene in a situation for

suspects, which will lead to unnecessary bloodshed.

          There was testimony that the need to train on the always

armed/always on-duty policy was heightened by the fact that there

was some evidence that officers were sometimes unclear what exactly

the policy required.   Commissioner Partington was, before seeing

the written text of the policy, under the erroneous impression that

it only required action when there was a life threatening situation

and that off-duty police action was only used as a last resort.

And Ryan, as stated above, taught off-duty officers never to take

police action, for liability reasons.

          The PPD changed the always armed/always on-duty policy in

2001, after the Cornel shooting, so that officers were no longer

required to carry firearms while off-duty.    The new policy also

clarified that off-duty officers would sufficiently fulfill their

obligations under the policy by reporting an incident to police,

and provided a specific protocol for any off-duty action that was

taken.

Hiring

          Young also argues that Providence is liable for hiring

Solitro without conducting an adequate background investigation.


                               -28-
As well, Young asserts supervisory claims connected with this

municipal claim, against both Prignano and Major Richard Sullivan

(who was head of the oral hiring board, an institution described

below, when Solitro was hired).

          There is evidence that Solitro, who was a former employee

at a juvenile detention facility, used excessive force against

residents at the juvenile facility several times while attempting

to restrain them, and was disciplined for this at least once.

There was further evidence that he was repeatedly absent from his

work, that he broke a pool table, that he ripped a phone off the

wall because he was angry with a juvenile, and that the facility

made Solitro see a counselor weekly for six months for anger

control treatment.    Solitro had also assaulted Detective Greg

Small, an off-duty African-American police officer, and referred to

him by using a racial slur, in the parking lot of a club in 1989;

Solitro pled no contest to a simple assault charge and his record

was later expunged.

          A background check on Solitro was conducted by a PPD

detective Oscar Perez in accordance with a standard form packet

issued by the PPD; there is a written copy of these forms, filled

out, in Solitro's case.     The background check consisted of an

interview of Solitro, his wife, his neighbors, and two supervisors

at the juvenile facility.     The first supervisor stated, as a

response to form questions, that she found Solitro's work at the


                               -29-
training school satisfactory, that she would rehire him, that he

was the type of person that she would like to see as a police

officer in her town, and that if her son or daughter were in

trouble with the authorities, Solitro was someone that she would

like to have handle the case.   Further, she noted that Solitro "has

gained a lot of experience on this job" and "would make . . . a

good   police   officer."    Perez   spoke   to   this   supervisor   for

approximately 10 or 15 minutes.      She also told Perez that one of

Solitro's duties was to restrain juveniles; Perez may or may not

have specifically asked whether he acted improperly in this role.

The supervisor told about a near "riot" incident in the juvenile

facility that Solitro had appropriately brought under control. She

did not specifically discuss Solitro's disciplinary history with

Perez: she stated later (after the shooting of Cornel) that she

thought this information was confidential, that there was another

way for the PPD to request it, and that therefore she could not

discuss it during the interview.        The PPD never requested or

received a copy of Solitro's personnel file from this juvenile

facility.

            The second supervisor interviewed stated that Solitro was

an "honest guy" who "would do a good job" as a police officer.

There is evidence that one of Solitro's other supervisors, Brian

Terry, who was not interviewed, was concerned about Solitro's




                                 -30-
fitness and called an officer on the force who was his uncle to

discuss the matter.

            The background check was only a piece of Solitro's

evaluation during the hiring process. 2,200 applicants applied for

places in the 57th and 58th PPD recruit classes: only 48 recruits

were selected for the 57th police academy (including Saraiva and

Cornel), while only 22 officers (including Solitro) were selected

for the 58th class. Solitro had to pass a written test and an

agility test, and once he did so he was interviewed by a three-

person oral review board, which ranked the candidates.         This

ranking determined the order in which candidates were admitted to

the academy.   Psychological testing was also performed.   There is

evidence that Small spoke with defendant Sullivan, the officer in

charge of the oral hiring board for Solitro's academy, before

Solitro was hired, and told Sullivan about the assault.    Sullivan

raised the issues with Solitro before the oral board.9

            Young argues that the decision to hire Solitro was part

of a pattern of inadequate screening by the PPD when hiring new

officers.    Several detectives who performed background checks at

one time or another as part of their duties, including Perez,

stated that they had no training on how to conduct them.   A brief,


     9
      Before the board, Solitro stated that he had a fight with
Small but did not know that he was a police officer at the time.
Sullivan believed the story partly because Solitro was charged with
simple assault, rather than the more significant crime of knowingly
assaulting a police officer.

                                -31-
three-page set of guidelines on conducting background checks was

provided with the background check packets used in screening

Solitro's class. There was also evidence that neither Prignano nor

Sullivan received or read background checks -- Prignano stated that

Sullivan, as head of the hiring board, should have brought any

concerns to him after reviewing the background check in conjunction

with other materials, while Sullivan said that he never saw the

background investigations and did not know who considered them.

Evidence existed as well that some candidates whom background

investigators recommended be rejected were subsequently accepted to

later academy classes without any consultation with the original

background investigator who wrote the negative report.10

           Finally,     there    was   some      evidence    of      generalized

corruption in the PPD's hiring and promotions practices.               Officers

seeking promotions were allowed to cheat on certain promotional

exams.    Further, there is evidence that one applicant for a PPD

position benefitted from a bribe: despite officials knowing that he

had a series of arrests and an expunged criminal record for

impersonating   a     police    officer    and    being     caught    near   his

girlfriend's cabin with a rifle, the applicant was not removed from


     10
      Many of these policies were changed after the Cornel
incident.    Partington and a new Chief of Police (Sullivan)
instituted more thorough background investigations (particularly
regarding searches for expunged criminal records), began training
background investigators on how to conduct their investigations,
and ensured that oral hiring boards had access to the results of
background investigations.

                                    -32-
the   academy   list.    Partington     eventually   ensured   that   the

individual's name was removed from the list and he was never

hired.11

                                III.

Challenges to the Phase one Verdicts

            Both Young and the defendants raise challenges to the

phase one jury verdicts.     Defendants challenge the verdict that

Solitro violated Cornel's constitutional rights; Young challenges

the verdict that Saraiva did not.       We address these challenges in

turn, ultimately determining that there is no need to disturb the

jury's verdicts.

1. The Defendants' Challenge to the Solitro Verdict of
   Constitutional Violation

            Ryan and Cohen argue strenuously that the Solitro verdict

must be overturned because of the erroneous admission of testimony

that Solitro left cover, and in particular the testimony of Dr.

Fyfe, which focused on assessing the propriety of Solitro's leaving

cover.     This argument is incorrect; the court did not abuse its

discretion in admitting this evidence. Likewise, the court did not

abuse its discretion in instructing the jury that "events leading


      11
      Young also asserts a third set of facts as a possible basis
for municipal and supervisory liability (against Prignano and
Sullivan). Plaintiff argues that the PPD's failure to discipline
Saraiva after a prior incident in which he pepper sprayed a crowd
and shot a civilian reflected deliberate indifference that caused
Cornel's death.    But because we uphold the jury's finding that
Saraiva did not violate Cornel's constitutional rights, we need not
recount any of the facts about this claim.

                                 -33-
up to the shooting" could be considered by it in determining the

excessive force question.

             The rule in this circuit is that once it is clear that a

seizure has occurred, "the court should examine the actions of the

government officials leading up to the seizure."                 St. Hilaire v.

City of Laconia, 71 F.3d 20, 26 (1st Cir. 1995).                  Thus, police

officers' actions for our purposes need not be examined solely at

the "moment of the shooting."            Id.; see also Roy v. City of

Lewiston, 42 F.3d 691, 696 (1st Cir. 1994) (considering within the

context of an excessive force case that the plaintiff "was armed;

he   apparently   tried   to   kick   and    strike   at   the    officers;   he

disobeyed repeated instructions to put down the weapons" as well as

whether the police, tactically, should have been armed with non-

lethal mace as well as guns and whether they should have "kept

their distance" from the plaintiff instead of trying to subdue him

at all).12    This rule is most consistent with the Supreme Court's

mandate that we consider these cases in the "totality of the

circumstances."13    Tennessee v. Garner, 471 U.S. 1, 8-9 (1985); see


      12
      The various circuits have taken somewhat different positions
on the question of how conduct leading up to a challenged shooting
should be weighed in an excessive force case.           See, e.g.,
Billington v. Smith, 292 F.3d 1177, 1187-88 (9th Cir. 2002)
(collecting cases and explaining the different approaches). The
Fourth Circuit, for example, has gone so far as to say that pre-
shooting conduct is generally "not relevant and [is] inadmissible."
Greenidge v. Ruffin, 927 F.2d 789, 792 (4th Cir. 1991).
      13
      Defendants argue that in order to make the leaving cover
evidence admissible, we must segment that action out from all other

                                      -34-
Graham v. Connor, 490 U.S. 386, 396 (1989); Abraham v. Raso, 183

F.3d 279, 291 (3d Cir. 1999).    The district judge's admission of

the evidence was appropriate.

          Defendants also argue that the only possible unreasonable

action by Solitro was leaving cover and that was not enough to

raise a jury question as to the objective unreasonableness of

Solitro's use of force, as a matter of law.   Cf. Napier v. Town of

Windham, 187 F.3d 177, 188 (1st Cir. 1999) (fact that officers

snuck up to suspect's house did not create jury question in

excessive force case where officers unquestionably acted reasonably

in the few moments immediately surrounding the shooting).   A jury


acts and determine whether there was a constitutional duty for
Solitro to maintain cover during the armed confrontation. This is
incorrect, and relies on a misreading of our precedent in St.
Hilaire and Napier v. Town of Windham, 187 F.3d 177 (1st Cir.
1999). St. Hilaire did not adopt a rigid segmentation approach
between events leading up to a shooting and the shooting itself,
but merely separated out a pre-shooting issue analytically for
purposes of qualified immunity, because of the concern for fair
notice to officers in such cases. See St. Hilaire, 187 F.3d at 27-
28.
     And Napier, which was also a qualified immunity case,
indicated only that the pre-shooting actions at issue in that case
-- the officers' creeping up to the plaintiff's house with their
guns drawn to investigate a complaint that someone had been
shooting on that property -- did not make their actions in the
moments immediately surrounding the shooting unreasonable. Napier,
187 F.3d at 188. The pre-shooting conduct at issue in Napier was
far more remote from the shooting than the conduct here. Napier
then stated that, in certain cases, pre-confrontation conduct
itself could serve as the unreasonable conduct on which a section
1983 claim could be based, if that conduct was independently
constitutionally mandated. Id. at 188-89. Napier does not hold
that events immediately leading up to a shooting cannot be
considered as part of the totality of the circumstances along with
the precise instant surrounding a shooting.

                                -35-
could have found, inter alia, that the officers' misidentification

of Cornel by itself was unreasonable, as well as the rapidity with

which they shot Cornel.   The defendants' real claim is that the

leaving of cover lacked a sufficient causal nexus to the shooting

of Cornel to be admissible evidence -- defendants argued at trial

and here that the causal relationship was simply too "remote."

Such questions of proximate cause are generally best left to the

jury; so here.   See, e.g. Wortley v. Camplin, 333 F.3d 284, 295

(1st Cir. 2003) ("Proximate causation and intervening cause are

usually issues for the jury to resolve.").

          Indeed, defendants state in their briefs that they would

"tend to agree" that evidence of Solitro's failure to take cover

would be relevant if Diaz, and not Cornel, had been shot by the

police after Diaz brandished a weapon.       Here, of course, when

Solitro left cover, he knew that Diaz was a threat but had not seen

Cornel yet.   Still, an armed confrontation had commenced, and the

issue of whether Solitro's leaving cover was causally related to

the shooting of Cornel was appropriately left, as the district

judge did, to the jury.     There was no abuse of discretion in

admitting the evidence.    The Solitro verdict in phase one will

stand.

          To the extent that the defendants make an argument that

the evidence was insufficient to support a jury verdict that

Solitro violated Cornel's constitutional rights by using excessive


                               -36-
force against him, the challenge fails.              The test for whether the

use   of   deadly   force     is   excessive    is   whether   an   objectively

reasonable officer would believe that the suspect posed a "threat

of serious physical harm either to the officer or others." Garner,

471   U.S.   at   12;   see   also   Abraham,    183    F.3d   at   289.    Most

importantly, there was evidence presented at the phase one trial

that Cornel was identifying himself as a police officer, was

holding his gun with two hands as a police officer would, and was

immediately recognized by bystanders as an off-duty officer.                  We

think that a jury could find that an objectively reasonable officer

would have recognized Cornel as an officer, and thus would have

recognized that he was not a threat and would not have shot him.

There was also evidence that Cornel's gun was pointed downwards,

and not at Diaz or anyone else, and that the officers shot him

extraordinarily quickly, almost immediately after he left the

restaurant, and without giving him adequate warning.

2. Plaintiff's Challenge to the Saraiva Verdict of No
   Constitutional Violation -- Pro Hac Vice Revocation

             Young argues that the Saraiva verdict should be vacated

because two members of her legal team, including lead counsel

Scheck, were removed in the middle of the phase one trial.                 In the

companion case Scheck v. City of Providence, No. 04-1334, issued

this same day, we held that the revocation of the pro hac vice

status of Young's counsel was improper and reversed, reinstating

the pro hac vice status of the two lawyers.

                                      -37-
           Young argues initially that reversal of the Saraiva

verdict should be automatic, and no prejudice need be demonstrated.

The    Supreme   Court   has   never   decided    whether   erroneous

disqualification of chosen counsel in either criminal or civil

cases automatically results in reversal of a judgment in that case,

or whether harmless error analysis is employed.       See Richardson-

Merrell, Inc. v. Koller, 472 U.S. 424, 438 (1985); Rodriguez v.

Chandler, 382 F.3d 670, 673 (7th Cir. 2004).     This Circuit has held

that in a criminal case, erroneous denial of the sole counsel of

choice mandates reversal even absent any showing of prejudice. See

United States v. Panzardi-Alvarez, 816 F.2d 813, 818 (1st Cir.

1987).14

           The Panzardi-Alvarez rule does not, by its terms, carry

over into the civil context.    Panzardi-Alvarez is also factually

distinguishable because here the party continued to be represented

by at least one member of her chosen team of counsel and was not


      14
      We note that Panzardi-Alvarez predates much of the Supreme
Court's recent reshaping of harmless error doctrine. See, e.g.,
Brecht v. Abrahamson, 507 U.S. 619, 629-30 (1993); Arizona v.
Fulminante, 499 U.S. 279, 306-312 (1991).       Courts which have
recently tackled the question of whether harmless error analysis
applies when a criminal defendant has been erroneously deprived of
chosen counsel have reached somewhat varying results.      Compare,
e.g., United States v. Gonzalez-Lopez, 399 F.3d 924 (8th Cir. 2005)
(harmless error analysis inapplicable to erroneous denial of pro
hac vice admission for criminal defendant's sole chosen counsel),
with Chandler, 382 F.3d at 675-76 (holding that at least on
collateral review, deprivation of one member of criminal
defendant's chosen team of lawyers must involve prejudice in order
for defendant to obtain reversal, and adopting an "adverse effect"
standard).

                                -38-
forced to bring in new counsel.           In a criminal case, a defendant

erroneously    deprived    of   chosen     counsel   has    suffered   a   Sixth

Amendment violation, See Panzardi-Alvarez, 816 F.2d at 818; Kevlik

v. Goldstein, 724 F.2d 844, 850 (1st Cir. 1984).                   The Sixth

Amendment does not apply to civil cases and therefore we have held

that there is no such constitutional protection for denial of

chosen counsel in a civil case.           See Kevlik, 724 F.2d at 848-49.15

In this case, Young has not been deprived of any constitutional

right through the district judge's disqualification of some of her

legal team.    Counsel have been reinstated.         We will not reverse the

underlying verdict, in addition to reinstating the lawyer, absent

some showing of prejudice pertinent to that verdict.

           We need not define the exact standard of prejudice in

this case because we find it highly probable that the erroneous

revocation of the pro hac vice admission of two members of Young's

legal team did not affect the outcome of the verdict in favor of

Saraiva.      The   two   lawyers   who    were   removed    continued     to   be

available to assist the remaining lawyer, Robert Mann, and Mann

continued to contact them, outside of the courtroom, because of

their knowledge about the case.              Mann was considered by the


     15
      At least one court has held that erroneous denials of a civil
litigant's chosen counsel can raise constitutional issues through
the Fifth Amendment's Due Process clause.     See In re BellSouth
Corp., 334 F.3d 941, 955 (11th Cir. 2003).      We think it rare,
although perhaps possible, that a denial of a civil party's chosen
counsel could rise to the level of a Fifth Amendment violation.
Certainly there was no such violation here.

                                     -39-
district judge to be very competent. The local rules required Mann

-- as local counsel -- to be deeply involved in all proceedings in

the case conducted by pro hac vice counsel.     See D.R.I. Local R.

5(c)(2).   Mann was offered a continuance by the district court and

he in fact took such a continuance.    By virtue of the continuance,

the judge's desire to give Mann "leeway," and for other reasons,

there was a break of one week between the removal and the bulk of

the additional testimony.16   Mann noted that he had never tried a

Monell case; however, he is a highly skilled trial lawyer and he

was not trying the Monell portion of the case in phase one, but

only a relatively straightforward § 1983 excessive force case.

           Moreover, the removal occurred towards the very end of

plaintiff's case in chief.     As to the defense case, Mann had

participated extensively in the depositions of defendants' fact

witnesses at the scene. Defendants' case was quite short (a little

more than two days of testimony) and consisted almost entirely of

such fact witnesses.   Finally, we stress that Young was partially

successful -- the jury found that Solitro had violated Cornel's

constitutional rights -- and there were important differences



     16
      Dr. Fyfe, however, testified the day after the removal. One
of the key claims of prejudice made by the plaintiff was that Mann
was unprepared to proceed with examining Fyfe and unfamiliar with
the substance of his testimony. But the district judge did offer
to allow Mann a continuance to prepare his examination. Plaintiffs
declined that continuance because of Fyfe's limited availability.
Further, Fyfe's testimony focused mainly on Solitro; Solitro, of
course, was found to have violated Cornel's constitutional rights.

                                -40-
between the actions of Solitro and Saraiva (who was found not to

have violated Cornel's rights), as Young herself points out in her

reply brief to this court.          Solitro left cover; Diaz's testimony

about the officers' erratic behavior was directed primarily at

Solitro's actions; and Solitro was closer to Cornel than Saraiva

and had an unobstructed view of him because he had no cover.

              The Saraiva verdict, like the Solitro verdict, is

upheld.

                                      IV.

A. Municipal Liability Against the City of Providence

            Liability against the City of Providence is premised on

Monell v. Department of Social Services, 436 U.S. 658 (1978), which

held that a municipality could be liable in certain cases when its

agents and employees committed constitutional violations, but not

under a theory of respondeat superior.         Id. at 691-95.   Instead, it

is   only    when    the   governmental     employees'    "execution     of   a

government's policy or custom . . . inflicts the injury" and is the

"moving     force"   behind   the    constitutional      violation     that   a

municipality can be liable.17        Id. at 694.


     17
      We quickly dispose of a preliminary argument. Defendants
Ryan and Cohen argue that Young's voluntary dismissal of Solitro
and Saraiva as defendants, with prejudice, acts as a judgment that
Solitro and Saraiva did not violate Cornel's constitutional rights,
and this in turn bars liability against Providence or the
supervisors, since such liability can only be premised on an
underlying constitutional violation by Solitro and Saraiva. This
is without merit.      Young's claim against the municipal and
supervisory defendants is not an attempt to adjudicate Solitro and

                                     -41-
            Assessing liability against the City requires two basic

elements:    first,   that   plaintiff's   harm   was   caused   by     a

constitutional violation, and second, that the City be responsible

for that violation, an element which has its own components.

Collins v. City of Harker Heights, 503 U.S. 115, 120 (1992).18        The

first element is satisfied here because the jury found that Solitro

-- although not Saraiva -- violated Cornel's constitutional rights

by using excessive force against him.      The question at issue here

is whether Providence is responsible for that violation.              The

finding that Solitro violated Cornel's constitutional rights is

necessary for any finding that the City is liable, see City of Los



Saraiva's own rights or obtain a judgment binding on them. See,
e.g., Wilson v. Town of Mendon, 294 F.3d 1, 7 (1st Cir. 2002)
(individual can sue city for Monell liability without also
proceeding against officers who committed underlying constitutional
violation).    Ryan and Cohen are therefore trying to use the
voluntary dismissal of Solitro and Saraiva for issue preclusive,
rather than claim preclusive, effect.         While the voluntary
dismissal surely had claim preclusive effect and barred any attempt
to re-litigate the same claim against Solitro and Saraiva, see
United States v. Cunan, 156 F.3d 110, 114 (1st Cir. 1998), it did
not have any issue preclusive effect on the factual question
whether Solitro and Saraiva violated Cornel's constitutional rights
because this issue was never actually litigated and decided, see,
e.g., Amadeo v. Principal Mut. Life Ins. Co., 290 F.3d 1152, 1159
(9th Cir. 2002).
     18
      The sorts of Monell claims being alleged here -- based on
deficient training and hiring that helped cause the constitutional
violation suffered by Cornel -- should not be confused with the
kind of claim that occurs where a municipal policy itself violates
federal rights or directs or authorizes the violation of those
rights. See Brown v. County Comm'rs of Bryan County, 520 U.S. 397,
406-07 (1997). The standards in the latter sort of cases are quite
different.

                                 -42-
Angeles v. Heller, 475 U.S. 796, 799 (1986); Evans v. Avery, 100

F.3d 1033, 1039-40 (1st Cir. 1996), and thus causally, any basis

for municipal liability must run through Solitro's actions.                 The

actions taken by Solitro that constituted excessive force must

somehow have been caused -- at least in part -- by the City's

failure to train, or erroneous hiring of, Solitro.               Since Saraiva

did not use excessive force against Cornel, any claim hinged on the

City's failure to train or discipline Saraiva must fail.              For that

reason, the district court correctly granted summary judgment for

the City on the claim of inadequate discipline -- there is no

allegation that Solitro was inadequately disciplined by Providence

at any point before the shooting of Cornel.

           The Supreme Court, concerned that municipal liability

based on fault by the City might collapse into de facto respondeat

superior, has set a very high bar for assessing municipal liability

under   Monell.      The   alleged   municipal     action   at     issue   must

constitute a "policy or custom" attributable to the City.                  See,

e.g.,   Silva   v.   Worden,   130   F.3d   26,   31-32   (1st    Cir.   1997).

Further, the Supreme Court has imposed two additional requirements:

1) that the municipal policy or custom actually have caused the

plaintiff's injury, and 2) that the municipality possessed the

requisite level of fault, which is generally labeled in these sorts

of cases as "deliberate indifference." See Brown v. County Comm'rs

of Bryan County, 520 U.S. 397, 404 (1997); see also Bordanaro v.


                                     -43-
McLeod, 871 F.2d 1151, 1161-63 (1st Cir. 1989).                      Causation and

deliberate indifference are separate requirements, although they

are often intertwined in these cases.

             We   will   address,    in       turn,    Young's    claims   based   on

Providence's      allegedly    deficient        training    program     and   hiring

procedures.

1. Training

             The Supreme Court stated in City of Canton v. Harris, 489

U.S. 378 (1989), that an allegation of a local government's failure

to   train    police      officers      who     then    violate     a   plaintiff's

constitutional rights can be actionable where "the failure to train

amounts to deliberate indifference to the rights of persons with

whom the police come into contact" and where "the identified

deficiency in a city's training program [is] closely related to the

ultimate injury."        Id. at 388, 391.

             At   the    outset,   we    agree    with     the   district     court's

reasoning that any proper allegation of failure to train must be

aimed at Solitro's lack of training and not at the deficiencies in

Saraiva's or Cornel's training, and must allege that Solitro's lack

of training caused him to take actions that were objectively

unreasonable and constituted excessive force on the night he shot

Cornel.      Such a theory, when the evidence is looked at most

favorably to the plaintiff, can be made out in this case: a jury

could find that Solitro's shooting of Cornel was unreasonable,


                                        -44-
inter alia, because he should have recognized Cornel as an off-duty

officer (due to Cornel's demeanor and verbal commands) or not shot

Cornel so rapidly without making sure of his identity.                          A jury

could find that Solitro made such mistakes because of the PPD's

lack    of       training   on     on-duty/off-duty      interactions,      avoiding

misidentifications of off-duty officers, and other issues relating

to the City's always armed/always on-duty policy.                     Further, a jury

could find that this training deficiency constituted deliberate

indifference to Cornel's rights.

                 We reject one argument Young has used to advance the

result we do reach.           The district court is correct in saying that

the issue is not whether Cornel's death was caused by his own lack

of     proper      training      in    identifying     himself   or    otherwise      in

conducting himself while off-duty.19                See Young, 301 F. Supp. 2d at

182.    Collins establishes that a city worker has no constitutional

right       at   all   to   adequate       training;    thus,    there    can    be   no

independent         claim     of      constitutional    violation     separate     from

Solitro's use of excessive force.                  See Collins, 503 U.S. at 130.

While the objective reasonableness test for excessive force is not

blind to the actions of the victim, the victim's actions are


       19
      This does not necessarily mean that evidence of Cornel's and
Saraiva's lack of training is irrelevant; such evidence might be
relevant to show that Solitro's lack of training was part of a
policy of not training on on-duty/off-duty interactions, rather
than simply an "otherwise sound program [that] has occasionally
been negligently administered."    Canton, 489 U.S. at 391.     We
express no view on this question.

                                            -45-
invariably considered from the officer's perspective and taken as

given; the question is whether the officer's responses to the

actions of the victim were objectively reasonable.       The jury,

employing this view, has found Solitro's actions unconstitutional.

             We do, though, disagree with the district court's

conclusion that, based on Melaragno's and Boehm's testimony, no

jury could find that the training program given to officers under

the policy for identification of off-duty officers was deliberately

indifferent to the constitutional rights of off-duty officers like

Cornel. It is true that a training program must be quite deficient

in order for the deliberate indifference standard to be met: the

fact that training is imperfect or not in the precise form a

plaintiff would prefer is insufficient to make such a showing. See

Canton, 489 U.S. at 391; Grazier v. City of Philadelphia, 328 F.3d

120, 125 (3d Cir. 2003); Palmquist v. Selvik, 111 F.3d 1332, 1345

(7th Cir. 1997) (where town gave police officers some training on

handling suspects exhibiting abnormal behavior, argument that even

more training should have been given failed).

          We need not decide whether the training described by

Melaragno and Boehm, if fully credited, would be sufficient to

negate any possible inference of deliberate indifference, because

we think the district court ignored genuine disputes of fact about

whether this training ever took place.   The testimony of Melaragno

and Boehm may be self-serving: they may be trying to protect the


                               -46-
department or personally avoid blame for deficient training.       That

alone does not make it untrue.      What calls the testimony into

question is that the described training was not documented and the

testimony of other witnesses is in conflict with the testimony of

Melaragno and Boehm.    Young presented evidence that the general

policy of the PPD was to document training, and yet for unclear

reasons any on-duty/off-duty training was evidently undocumented.

Further, Ryan stated that he would know of any "substantial" off-

duty training that Melaragno supervised.        This testimony either

acts to contextualize the extent of the training described by

Melaragno and Boehm as a proportion of total training or creates a

flat conflict with the statements of Melaragno and Boehm.          Some

officers recalled little or no training on on-duty/off-duty issues.

Solitro   recalled   Range   2000   training,    but   Melaragno    and

Commissioner Partington were uncertain about the extent to which

Range 2000 actually dealt with off-duty issues. Finally, Boehm and

Melaragno themselves disagree about some of the training at issue.

In short, there are substantial unresolved issues of fact with

respect to the amount of training that the PPD actually gave to

officers, including Solitro, on avoiding misidentifications of off-

duty officers.    The jury could find that there was, at best, very

minimal training on these issues, and no real program of training

on them at all.




                                -47-
               A finding of deliberate indifference requires also that

the City have disregarded a known or obvious risk of serious harm

from its failure to develop a training program that dealt with off-

duty identifications in the context of its always armed/always on-

duty policy.             We think the jury could reasonably make such a

finding here.             Such knowledge can be imputed to a municipality

through a pattern of prior constitutional violations.                                   See Brown,

520 U.S. at 407-08; see also Swain v. Spinney, 117 F.3d 1, 11 (1st

Cir. 1997); Palmquist, 111 F.3d at 1346.                                Young does not rely

primarily on this sort of notice, although she does have some

evidence from which a jury could find that it was common knowledge

within       the    PPD    that       misidentifications               of       off-duty    officers

responding          to     an       incident      often      occurred             in   Providence,

particularly misidentification of minority officers.                                   It is clear

that     a    jury       could       find    a    pattern         of    knowledge          of   prior

misidentifications and that this was likely to pose a significant

risk of harm.

               We have stated that "[t]he Supreme Court has left open

the possibility that a failure-to-train claim can succeed without

showing a pattern of previous constitutional violations."                                       Swain,

117 F.3d at 11 (citing Brown, 520 U.S. at 409).                                 In fact, the Court

has suggested            that       liability     without     such          a    pattern    will   be

appropriate         "in        a    narrow   range      of   circumstances,"               where   "a

violation          of    [a]       federal   right[]"        is    "a       highly     predictable


                                                 -48-
consequence of a failure to equip law enforcement officers with

specific tools to handle recurring situations." Brown, 520 U.S. at

409; see Canton, 489 U.S. at 390 & n.10 ("[C]ity policymakers know

to a moral certainty that their police officers will be required to

arrest fleeing felons.       The city has armed its officers with

firearms . . . .         Thus, the need to train officers in the

constitutional limitations on the use of deadly force . . . can be

said to be 'so obvious' that failure to do so could properly be

characterized    as   'deliberate    indifference'   to   constitutional

rights."); see also Allen v. Muskogee, 119 F.3d 837, 844-45 (10th

Cir. 1997); Robles v. City of Fort Wayne, 113 F.3d 732, 735 (7th

Cir. 1997).    We think a jury could find deliberate indifference by

virtue of this route here.

            Although there was no evidence of a prior friendly fire

shooting, a jury could find from the testimony of Commissioner

Partington, Melaragno, and Boehm that the department knew that

there was a high risk that absent particularized training on

avoiding off-duty misidentifications, and given the department's

always armed/always on-duty policy, friendly fire shootings were

likely to occur.      A jury could conclude that the severity of the

consequences of a friendly fire shooting forced the department to

take notice of the high risk despite the rarity of such an

incident.     Dr. Fyfe's report could lead the jury to conclude that

it was common knowledge within the police community that the risk


                                    -49-
of friendly fire shootings with an always armed/always on-duty

policy was substantial, and it was also common knowledge that

particularized     training   on    on-duty/off-duty       interactions   (and

particularly on the risk of misidentifications) was required to

lessen this risk.20 Beyond Dr. Fyfe, the statements of Commissioner

Partington and Ryan could support a view that the City knew its

training program to be seriously deficient.            We think, in short,

that the jury could find that the department knew that a friendly

fire    shooting   in   violation    of     the   Fourth   Amendment    was    a

predictable consequence of the PPD's failure to train on on-

duty/off-duty interactions, and therefore that the department was

deliberately indifferent to Cornel's constitutional rights.

            Defendants finally argue causation as a basis to affirm

summary judgment on the training claim in their favor.                        The

causation issue is close. The Supreme Court has stated that courts

must be very careful in assessing causation and must apply a

stringent standard: "the identified deficiency in a city's training

program must be closely related to the ultimate injury."               Canton,

489 U.S. at 391; see Brown, 520 U.S. at 409-410.                  As we have

stated, the verdict in phase one reflects that Solitro acted in an



       20
      The district court declined to consider the Fyfe report on
summary judgment both because it was unsworn and because it was
conclusory. See Young, 301 F. Supp. 2d at 177. The report was
sworn to with an affidavit, and thus that ground for disregarding
the report was error. The aspects of the report on which we rely
could properly have been testified to by Fyfe.

                                     -50-
objectively unreasonable fashion for an officer.    The jury could

conclude that Solitro was not trained by the PPD to know that there

could be off-duty officers at a scene, responding to the same

incidents, whom on-duty officers must take pains to identify.    A

jury could find that training would have made a difference here,

unlike in other situations where it would have been unlikely to

stop unconstitutional conduct. See, e.g., Barney v. Pulsipher, 143

F.3d 1299, 1308 (10th Cir. 1998) (training claim failed because

training would be unlikely to stop jailer from sexually assaulting

inmates); Robles, 113 F.3d at 736.

          The testimony of Commissioner Partington and Melarango

establishes that even though identification of off-duty officers

might appear to be a matter of common sense, in situations of high

stress such as where an officer is evaluating the threat level of

an unknown individual armed with a gun, officers tend to fall back

on their training.    They could find that if Solitro had, for

example, been instructed that he was likely to encounter off-duty

police officers while on-duty himself, had seen many situations

involving off-duty officers in range and scenario training, and had

been instructed on the kinds of actions that off-duty officers

would take to attempt to identify themselves, then he would have

properly recognized Cornel as an off-duty officer and would not

have shot him.




                               -51-
            We reverse the grant of summary judgment against Young on

the failure to train claim.    We remand this claim for trial.21

2. Hiring

            It is much harder for a Monell plaintiff to succeed on a

hiring claim than a failure to train claim.   See Brown, 520 U.S. at

409 ("The proffered analogy between failure-to-train cases and


     21
      Providence makes several confusing arguments based on the
undisputed requirement under Monell that a municipal policy or
custom be involved in order to make a municipality liable. See,
e.g., Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 737 (1989);
City of St. Louis v. Praprotnik, 485 U.S. 112, 123-25 (1988)
(plurality opinion); Pembaur v. City of Cincinnati, 475 U.S. 469,
481-83 (1986); Baron v. Suffolk County Sheriff's Dept., No. 03-
2718, 2005 WL 708338, at 11-13 (1st Cir. March 29, 2005).
Providence does not dispute that the jury could find that the
always armed/always on-duty requirement is a policy of the City
promulgated by an official policymaker. A jury could further find
that this policy poses substantial risks of harm which are inherent
but which risks could be minimized by proper training.       A jury
could also conclude from the testimony of Commissioner Partington
that there was a Providence policy or custom of not training PPD
officers on the inherent risks of the always armed/always on-duty
policy (and how to avoid them) in a way that was deliberately
indifferent and caused the violation of Cornel's constitutional
rights. And although it is unclear whether Chief Prignano was a
final policymaker for the municipality on PPD training issues,
Commissioner Partington clearly was such a final policymaker: as
Commissioner of Public Safety he had been delegated broad
policymaking authority over PPD procedures by the municipality.
     We again leave for another day the question left open in
Baron, which is whether a court in a Monell case involving an
allegation of a culpable "custom" -- not policy -- must explicitly
link that custom to a final policymaker in order to make a
municipality liable.     See Baron, 2005 WL 708338, at *12-13
(allegation of culpable municipal policy requires that court
explicitly find a final policymaker, but it is unclear whether
final policymaker must be explicitly identified in a custom case).
In this case, a jury could find either a policy or custom of
failure to train on the risks of the always armed/always on-duty
policy; the jury could also attribute either the policy or custom
to Commissioner Partington.

                                 -52-
inadequate screening cases is not persuasive.").          This is because

it is especially difficult, with a hiring claim, to find both

causation (that the hiring decision caused the constitutional

deprivation of the plaintiff in a particularized sense) and fault

(that the hiring decision reflected deliberate indifference to the

particular constitutional right at issue of the plaintiff).           See,

e.g., Barney, 143 F.3d at 1308.              Further, hiring claims are

especially likely to collapse into a species of respondeat superior

liability, if not checked by particularly stringent standards. See

Brown, 520 U.S. at 410.

           The Supreme Court has stated that it is unclear whether

a single hiring decision due to inadequate screening can ever lead

to Monell liability.         Id. at 412.       If it can, however, the

plaintiff would need to show that, if the City had performed a full

review of the hired officer's record, the particular constitutional

violation committed by the hired officer would have been a "plainly

obvious consequence" of the hiring decision by the municipality.

Id. at 412-13; see also Morris v. Crawford County, 299 F.3d 919,

924-25 (8th Cir. 2002); Gros v. City of Grand Prairie, 209 F.3d

431, 435 (5th Cir. 2000); Barney, 143 F.3d at 1308-09.                This

standard is exceptionally stringent.           Solitro's record included

several complaints of excessive force while restraining juveniles,

and he had an expunged conviction for assaulting Small, an off-duty

minority   officer.    But    "even   when    an   applicant's   background


                                  -53-
contains    complaints   of   physical     violence,   including   acts   of

aggression and assault," this may still be insufficient to make a

City liable for inadequate screening of an officer who then uses

excessive force.     See Morris, 299 F.3d at 924; see also Brown, 520

U.S.   at   413-14   (officer's    record    insufficiently   related     to

excessive force complaint even where it included a conviction for

assault and battery).

            At any rate, we need not decide this issue on which the

City so heavily relies.       Although Brown itself is focused on the

"actual background of the individual applicant," it cannot be that

the "thoroughness or adequacy of the municipality's review of the

application" is irrelevant.       See Barney, 143 F.3d at 1308 n.7. The

procedures involved in the review of Solitro's application, on the

undisputed facts, were not sufficiently inadequate to raise a jury

question as to Providence's deliberate indifference.          A background

check was performed, the background investigator spoke to two of

Solitro's supervisors at the juvenile facility and received good

reviews, and the Small incident came to light and was discussed at

Solitro's oral interview before the hiring board.         That procedures

were flawed does not make Providence deliberately indifferent to

the risk that Solitro would use excessive force.

            Finally, Young attempts to remove her hiring claim from

the ambit of the "single incident" facts discussed in Brown by

stating that here, the PPD's hiring procedures were generally


                                    -54-
deficient.    She points to evidence that background investigators

were untrained, that background checks were not received by the

members of the oral board, and that background checks were ignored

by the policymakers.    She also points to evidence of one violent

individual whose name kept coming up on the applicant list due to

corruption, but who was never actually hired.            Given the logic of

Brown, this is not the sort of hiring pattern that could lead to an

inference of deliberate indifference.22         See Synder v. Trepagnier,

142 F.3d 791, 796 (5th Cir. 1998) (analyzing hiring claim as a

single incident case under Brown despite allegation that "the

City's    hiring   policies     were     [generally]    deficient   because

candidates'   backgrounds     were     inadequately    investigated.").   A

pattern of previous bad hiring decisions leading to constitutional

violations (perhaps of the same type as the one at issue) would

likely be necessary to get one outside the "single incident"

analysis in Brown.    See Brown, 520 U.S. at 409-11.

           We affirm summary judgment for the City on Young's

deficient hiring claim.       The recent trend of Supreme Court cases,

which use very particularized notions of causation and fault, make


     22
      We note, as well, that many of the general deficiencies in
hiring procedures that Young points to have no causal relationship
to the hiring of Solitro, and they thus have no causal relationship
to the shooting of Cornel. It made no difference to Solitro that
background checks were not seen by the oral board, for the
background check on Solitro contained no disqualifying information.
Likewise, the fact that negative background checks were ignored has
no causal relationship to Solitro's hiring, again because his
background check did not uncover any problems.

                                     -55-
it unlikely that the training claim and the hiring claim could be

combined into one mishmash, despite the hiring claim's inability to

survive on its own, and given to the jury.               See, e.g., Brown, 520

U.S. at 406-07.       Even if, in some cases, it might be appropriate to

combine the two claims, see Bordanaro v. McLeod, 871 F.2d 1151,

1159 (1st      Cir.    1989)    (combining     Monell   claims   that   city   had

inadequate "recruitment, training, supervision and discipline" of

its police force), this is not such a case.                      Throughout the

proceedings below and here (save for a brief mention at oral

argument), Young has argued the training, hiring, and discipline

points separately.

B. Supervisory Liability and Qualified Immunity

            Young asserts claims against Prignano, Sullivan, Ryan,

and Cohen for supervisory liability.               See, e.g., Camilo-Robles v.

Hoyos,   151    F.3d    1,     6-7   (1st   Cir.   1998);   Maldonado-Denis     v.

Castillo-Rodriguez, 23 F.3d 576, 581-82 (1st Cir. 1994).                   These

individual defendants ask that the summary judgment granted in

their favor be affirmed.             We decline to do so.        The issues are

better addressed by the district court.

               We have reversed entry of summary judgment against

Providence on the failure to train claim, a consideration pertinent

to qualified immunity analysis.              The district court never dealt

with qualified immunity issues -- it made no rulings on the second

prong of qualified immunity analysis, whether both the underlying


                                        -56-
constitutional violation of Solitro and the basis for liability of

the various supervisors were clearly established, nor did it make

any rulings on the third prong, whether the supervisors' actions

were otherwise objectively reasonable.23   See Camilo-Robles, 151

F.3d at 6-8.   Further, the record on qualified immunity issues is

not well developed and the briefing on appeal is inadequate. Thus,

the most prudent course is to vacate the grant of summary judgment

in favor of the four supervisory defendants, premised on the

erroneous grant of summary judgment to Providence, and remand.   We

do not address the issue of supervisory liability here.

                                V.

          The phase one verdict that Solitro violated Cornel's

constitutional rights while Saraiva did not is affirmed.   On phase

two, the grant of summary judgment in Providence's favor on Young's

§ 1983 failure to train claim based on the training of Solitro is

reversed, and that claim is remanded for trial.     The grants of

summary judgment in favor of Providence on all other § 1983 claims

against it -- based on Saraiva and Cornel's training, Solitro's

hiring, and Saraiva's discipline -- are affirmed.    The grants of

     23
      In its May 30, 2003 ruling on Sullivan and Prignano's initial
motion for summary judgment, the district court held that the two,
in their motion, never raised any qualified immunity issues that
went beyond the merits of the case; in its February 11, 2004 ruling
on Ryan, Cohen, and Providence's subsequent motion for summary
judgment, the district court did not reach qualified immunity
because it held that the disposition of the claims against
Providence effectively disposed of the supervisory claims -- on the
merits -- as well. Young, 301 F. Supp. 2d at 183-84.

                               -57-
summary judgment against Young on the § 1983 supervisory claims

against    Prignano,    Sullivan,   Ryan,   and   Cohen   are    vacated   and

remanded    to   the   district   court.    The   case    is    remanded   for

proceedings consistent with this opinion.24




     24
      Young challenges various discovery orders made by the
district court refusing requests for (1) records concerning
misidentification of officers by civilians or other officers, (2)
arrest and incident reports reflecting PPD officers taking off-duty
action, (3) discipline records concerning off-duty conduct of PPD
officers, and (4) data and statistics on racial profiling. We see
no abuse of discretion in the denial of these discovery requests.
The third and fourth items are irrelevant given Young's legal
theory.    See Fed. R. Civ. P. 26(b)(1).        While some of the
information in the first and second items could have relevance to
this case, the sweeping breadth in the way these requests were
framed adequately justified denial. See Fed. R. Civ. P. 26(b)(2).
Young also challenges orders declining a request to make former
Providence Mayor Cianci give more specific answers to deposition
questions and declining to force the current PPD chief to be
deposed at all.    There was no abuse of discretion here either;
neither witness is relevant to Young's case.
     Young also challenges a denial of her motion to amend the
complaint to add a supervisory claim against Ryan for his
involvement in the hiring process. This challenge is moot, given
that we have affirmed summary judgment against Young on her claim
that Providence was liable for deficient hiring; Young has put
forth no separate theory that would lead to supervisory liability
against Ryan based on hiring.
     Young never asks us to rule on whether the district court's
use of a local rule, D.R.I. Am. Gen. Order 2002-01, to limit the
total length of legal memoranda to 10 pages for most motions and 20
pages for motions for summary judgment, and to limit the length of
supporting appendices and exhibits submitted with those memoranda
by use of the same (10 and 20) page restrictions, was appropriate.
We do not reach this question.

                                    -58-